Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-20 are pending in this application.
Election/Restrictions
Applicant's election of Group/Invention I claims 1-5, without traverse in the reply of 07/25/2022, is acknowledged. The Restriction Requirement of 05/26/2022 identified invention I as corresponding to the device/apparatus described in claims 1-5. The Restriction Requirement also identified invention II as a process/method of controlling/selecting a beam parameter product (BPP) associated with controlling/selecting a tilt angle at a splice between two fibers, including claims 6-20. The reasons that the inventions are independent and distinct were given and the burden on the examiner was explained. Applicant’s reply did not argue that the restriction was improper or that the identified inventions are not independent and distinct. Applicant’s claim amendments of 07/25/2022 are acknowledged and have been entered. Applicant’s comments indicate that claims 6-20 should be considered to be rejoined with invention I. The examiner respectfully disagrees. Claims 6-20, particularly claims 6 and 18, generally contain the same main keys of subject matter of the method as previously presented, including the specific method steps that were identified as independent and distinct inventions in the Restriction Requirement. Further, simply changing the dependency of claim 6 does not change the restriction analysis. As indicated, a restriction is proper when the claimed product can be made from a materially different process. In this case the product can be made from selective deposition or another materially different process than the claimed processes. Applicant has not rebutted this position.
Therefore the restriction requirement is still deemed proper and is made FINAL. Claims 6-20 (Invention II) are considered withdrawn as non-elected claims. 
Drawings
The drawings are accepted as part of the formal application.  Applicant cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Specification
The specification is accepted as part of the formal application.
Applicant cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of §35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 rejected under 35 U.S.C. 103(a) as being unpatentable over Tayebati et al. (US. Pub. 2015/0331205) (Applicant’s cited)  in view of Saito et al. (US. Pub. 2005,0041939).
Regarding claim 1, Tayebati et al. teach an apparatus, comprising: a fiber fixture (i.e. not shown) situated to receive and secure an output end of a first fiber (115) in a first position and a second fiber (120) in a second position; a fiber tip alignment mechanism (i.e. not shown) situated to align an input end (i.e. not labeled) of the first fiber (115) proximate an output end (i.e. not labeled) of the second fiber (120); and a splicing mechanism (i.e. not show in the figure) situated to splice the aligned input end and output end so as to form a fiber splice having a tilt angle corresponding to a selected beam parameter product (bpp) increase associated with beam propagation through the fiber splice from the first fiber to the second fiber (Fig. 8A-B).
Examiner's note: 
Further, it is well known in the art that end surface of most fiber originally referred to be straight cut or perpendicular to an optical or longitudinal axis of the optical fiber respectively, then, that fiber’s end surface will be cleaved/polished making the end surface of the fiber no longer straight or creating greater than zero to few of degrees of angle with respect to the original/un-polished end surface and the corresponding optical longitudinal axis.  Thus, when two fibers spliced together at their ends will resulted in the claimed “tilt angled” at splicing point; or their corresponding optical axis will be angled/ offset from each of other at a very small angle/degree (e.g. at least greater than zero degree to less than on degree) to few degrees, or there no perfect/straight splicing between two fibers due to characteristic of cleaved ends.
  
    PNG
    media_image1.png
    224
    735
    media_image1.png
    Greyscale

Reproduced from US. Pub. 2015/0331205.
Tayebati et al. do not explicitly teach a fiber fixture and a fiber tip alignment mechanism (i.e. not shown) situated to align an input end of the first fiber proximate an output end of the second fiber. 
 Saito et al. teach an optical splicing apparatus/station comprising a fiber fixture (52) and a fiber tip alignment mechanism (50) situated to align an input end of the first fiber (10a) proximate an output end of the second fiber (20a) for fusion splicing (Fig. 3).
Therefore, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made for providing the splicing apparatus comprising a fiber fixture and a fiber tip alignment mechanism to the fibers splicing of Tayebati as taught/suggested by Saito et al. for obtaining a predictable results of effectively and precisely controlling the splicing fusion splice between the first and second fibers.
Regarding claim 2, Tayebati et al. in view of Saito et al. further teach that the splicing mechanism is a fusion splicing mechanism (Saito’s Fig. 3).
Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tayebati et al. (US. Pub. 2015/0331205) (Applicant’s cited)  in view of Saito et al. (US. Pub. 2005,0041939) further in view of Ohishi et al. (US. Pat. 6,417,963).
Regarding claims 3-5, Tayebati et al. in view of Saito et al. further disclose the claimed invention except for the tilt angle corresponds to an angle between a longitudinal axis of the first fiber at the output end and a longitudinal axis of the second fiber at the input end OR the tilt angle corresponds to a first angle between a surface of the output end of the first fiber and a plane perpendicular to a longitudinal axis of the first fiber at the output end, a second angle between a surface of the input end of the second fiber and a plane perpendicular to a longitudinal axis of the second fiber at the input end, or both the first and second angles.
 
Ohishi et al.  teach an optical fiber splicing structure comprising: a first fiber (301) and a second fiber (302) splice from each of other at their corresponding ends (e.g. ends of each fibers at corresponding end such as first fiber 301 has an end at surface 304a, and second fiber 302 has an end at surface 304b); wherein the first and second fiber spliced at a tilt angle (ᶿ1, ᶿ2); wherein, the tilt angle corresponds to an angle between a longitudinal axis (301a) of the first fiber (301) at the output end and a longitudinal axis (302a) of the second fiber (302) at the input end OR the tilt angle corresponds to a first angle between a surface of the output end of the first fiber and a plane perpendicular to a longitudinal axis of the first fiber at the output end, a second angle between a surface of the input end of the second fiber and a plane perpendicular to a longitudinal axis of the second fiber at the input end, or both the first and second angles (Fig. 32 – Fig. 34).

    PNG
    media_image2.png
    729
    505
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    723
    503
    media_image3.png
    Greyscale

Reproduced from US. Pat. 6,417,963.

It would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made to have first and second fiber being angled sliced from each other at a tilt angle with respect to their corresponding longitudinal axis as suggested/recognized by Ohishi et al. for achieving/observing a broad emission spectrum, which is can also be used as in a broad band super-luminescent laser system (Ohishi’s embodiment 10).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Yamada et al. (US. Pat. 4,978,201).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883